Citation Nr: 1750731	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  10-33 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for prostatitis, to include as due to exposure to herbicides.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from December 1968 to July 1973, November 1976 to November 1978, and October 1979 to September 1993.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. A notice of disagreement was received in October 2008, a statement of the case was issued in June 2010 and a VA Form 9 was received in July 2010.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in October 2013 by a Veterans Law Judge no longer employed by the Board.  A transcript is associated with the claims file. The Veteran was offered the opportunity to testify at another hearing before a VLJ of the Board, but declined the opportunity. See August 2017 letter and response.

In a March 2014 decision, the Board reopened the Veteran's claim for entitlement to service connection for prostatitis and remanded it for additional development. That development having been completed, the claim is now ready for appellate review. 

The Board notes that the claims for entitlement to service connection for a left hip disorder and diabetes mellitus, type 2 were also remanded in March 2014; however, these issues were granted in full in a December 2016 rating decision, and as such, are no longer on appeal.  

In the March 2014 Remand, the RO was also instructed to clarify whether the Veteran desired to pursue a claim for entitlement to a total disability rating based on individual unemployability (TDIU).  The RO sent a letter to the Veteran in April 2014 requesting clarification; no reply was received, and as such, this issue is not before the Board at this time.

Importantly, the Board notes that the Veteran seeks entitlement to service connection for prostate cancer, as due to exposure to herbicides.  See November 2017 Informal Hearing Presentation. As noted in this decision, exposure to herbicides has previously been conceded by the RO. The Veteran was diagnosed with the herbicide-presumptive disease of prostate cancer in October 2010.  See October 2010 VA treatment note.  Therefore, the issue of entitlement to service connection for prostate cancer is REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDING OF FACT

A probative diagnosis of prostatitis post service is not demonstrated by the evidence of record.


CONCLUSION OF LAW

The criteria for establishing service connection for prostatitis, to include as due to exposure to herbicides, are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016). 

In the present case, the VCAA duty to notify was satisfied by a letter sent to the Veteran in May 2008, prior to the initial unfavorable decision in this case. The Board finds that the notification requirements of the VCAA have been satisfied as to timing and content.

As to VA's duty to assist, the Board notes that pertinent records from all relevant sources identified by the Veteran, and for which he authorized VA to request, have been obtained. 38 U.S.C.A. § 5103A. VA has associated service treatment records and post-service records with the claims folder. Virtual VA and VBMS records were reviewed. Additionally, the Veteran was afforded VA examinations. 

In March 2014, the Board remanded this claim to obtain additional treatment records and to afford the Veteran a VA examination. Additional treatment records were associated with the claims file and the Veteran was afforded a VA examination in June 2016. As such, the evidence indicates that there has been substantial compliance with the Board's remand directives. See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

The VA's duty to assist in the development of the claim is complete, and no further notice or assistance to the Veteran is required to fulfill the duty. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, Smith v. Principi, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

As previously noted, the Veteran was provided an opportunity to set forth his contentions before a Veterans Law Judge in October 2013. In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103 (c)(2) requires that a "hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, the Veteran nor his representative has not raised any deficiency with the hearing. Because the Veteran has not raised a potential Bryant problem in this appeal, no further discussion of Bryant is necessary. See Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103 (a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced by the Board's adjudication of the claim.

II. Entitlement to Service Connection for Prostatitis

The Veteran seeks entitlement to service connection for prostatitis, to include as due to exposure to herbicides.

Applicable Laws

Under the relevant laws and regulations, service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (a) (2016). 

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that such Veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307 (a)(6)(iii) (2016).

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain enumerated diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307 (a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307 (d) are also satisfied. 38 C.F.R. § 3.309 (e) (2016). The enumerated diseases which are deemed to be associated with herbicide exposure are AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type 2 diabetes; Hodgkin's disease; ischemic heart disease; chronic B-cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and certain soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma). Id. 

Despite the presumptive regulations, a claimant may establish service connection based on exposure to herbicides with proof of actual direct causation. See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to herbicides does not preclude direct service connection for other conditions based on exposure to herbicides); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value.

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

The Board notes that it has thoroughly reviewed the record in conjunction with this case. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on her behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence). Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim. See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

Analysis

First, the Board notes that exposure to herbicides has been conceded.  See e.g. personnel records; August 2011 rating decision. Additionally, the Veteran was diagnosed and treated for recurrent prostatitis on several occasions during service.  See e.g. March 1980, April 1980 and May 1980 service treatment records. 

Unfortunately, there is no competent evidence of a post-service diagnosis of prostatitis.  Post-service treatment records do not contain any diagnosis of prostatitis.  In fact, in September 2010, a VA urology note indicated that the Veteran reported having prostatitis in the 1970's, but with no recurrent symptoms for years. 

The Veteran was afforded a VA examination in September 2009, at which time the examiner diagnosed the Veteran with a history of recurrent prostatitis, currently without manifestation. The examiner then opined that the Veteran less likely than not had prostatitis that was related to treatment in active military service because the Veteran was not currently being treated for a prostate condition.  In a March 2014 Remand, the Board found this rationale to be inadequate, noting that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to adjudication of the claim. McClain v Nicholson, 21 Vet App 319, 321 (2007).  As instructed in the March 2014 Remand, the Veteran was afforded an additional VA examination in June 2016, at which time it was noted that the Veteran was diagnosed with prostatitis during service in September 1983.  The examiner indicated that he Veteran did not have a history of chronic prostatitis. The examiner opined that the "Veteran's condition is at least as likely related to military service" as evidenced by the September 1983 service treatment record and VBMS indicating complaints and treatment of the above conditions.  Clarification of this opinion was sought in June 2016, and the examiner stated that Veteran has not been diagnosed with post-service prostatitis per medical treatment records or Veteran's account.

The Board notes that the Veteran has asserted he suffered from prostatitis post service. Complaints, however, are not enough to establish service connection. There must be competent evidence of a current post-service disability resulting from that condition or injury. See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."). 

The Board has considered the Veteran's arguments. The Board notes that the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss current pain and other experienced symptoms. See Layno v. Brown, 6 Vet. App. 465 (1994). 

Additionally, while the Veteran is competent to report a contemporaneous medical diagnosis and is competent in describing symptoms that support a later diagnosis by a medical professional, there is no competent evidence from any health-care provider that he has a post-service diagnosis of prostatitis.

The Board finds that the most probative evidence consists of the medical records. "Congress specifically limits entitlement to a service-connected disease or injury where such cases have resulted in a disability...in the absence of a proof of present disability there can be no claim." Brammer v. Derwinski, 3 Vet. App. 223, 225. Here, although exposure to herbicides has been conceded and the Veteran has in-service treatment of prostatitis, unfortunately, there is no persuasive evidence of a post-service diagnosis of prostatitis. 

The Board finds that the claim must be denied.  In sum, because records do not indicate that the Veteran has a probative diagnosis of prostattis post-service, the Board determines that the predonderance of the evidence is against the claim.  The appeal is denied.


ORDER

Service connection for prostatitis, to include as due to exposure to herbicides, is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


